Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim objection to claim 10 has been withdrawn in view of current amendments.
	The 35 U.S.C. § 112(b) rejection to claims 4 and 6 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, pp.6-10, filed November 18, 2021, with respect to the rejection(s) of claim(s) 1, and 16 under 35 U.S.C. §102 and 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Manes et al. (US Patent No. 5,814,171).

Regarding claim 1 Hoshino discloses a state evaluator for evaluating an internal state of a media library, the state evaluator comprising: 
a housing having a form factor of a media cartridge (monitoring apparatus 37 having a cartridge casing 45 which has the shape of a magnetic tape cartridge – [0043, 0045], monitoring apparatus 37 in Figures 3 and 9); and 
a camera that is coupled to the housing, the camera being configured with a field of view that is external to the housing, the camera generating data representative of the field of view (CCD camera(s) 41, 41a, 41b in Figures 3 and 9).
However, fails to explicitly disclose a light assembly that is configured to illuminate the field of view.
In his disclosure Manes teaches a light assembly that is configured to illuminate the field of view (Figure 1 shows LED array 20 which light up the surface to be read by camera – col.2, 65-67; col.3, 1-3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Manes into the teachings of Hoshino because such incorporation provides an improvement to the auditing of storage library systems (col.1, 61-67).

claim 3 Hoshino discloses the state evaluator of claim 1, further comprising a power source disposed in the housing, the power source configured to provide power to at least the camera (battery 59 in Figure 3; battery 59 supplies electric power to CCD camera – [0052]).

Regarding claim 4 Hoshino discloses the state evaluator of claim 1, further comprising a controller disposed in the housing, the controller configured to control the camera and an exchange of data between the state evaluator and an external device (Controller 57 in Figures 3 and 9 which controls CCD camera and the image information signal – [0050]; controller 57 operates to transfer the image information signal to a backup server – [0064]).

Regarding claim 5 Hoshino discloses the state evaluator of claim 1, wherein the data represents an internal state of the media library (confirming whether cartridge(s) are present or not in their corresponding positions inside a media storage cabinet – [0065-0068]).

Regarding claim 6 Hoshino discloses the state evaluator of claim 5, wherein the internal state of the media library is based in part on a current state of one of a media drive system, a media retriever, and a storage location (confirming whether cartridge(s) are present or not in their corresponding positions inside a media storage cabinet – [0065-0068]).

claim 7 Hoshino discloses the state evaluator of claim 1 wherein the housing includes a recess disposed on at least one of a side, a top, and a bottom of the housing, the camera being positioned at least partially within the recess (Figures 3 and 9 show camera(s) 41 being disposed at least partially within a recess disposed in the housing).

Regarding claim 8 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose the light assembly is configured to illuminate a library interior of the media library.
In his disclosure Manes teaches the light assembly is configured to illuminate a library interior of the media library (camera assembly 10 which comprises LED array 20 takes an image of a target that is placed inside a storage library – Figures 3 and 4, col.3, 14-50).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Manes into the teachings of Hoshino because such incorporation provides an improvement to the auditing of storage library systems (col.1, 61-67).

Regarding claim 10 Hoshino discloses the state evaluator of claim 8. However, fails to explicitly disclose wherein the light assembly comprises at least one LED.
In his disclosure Manes teaches the light assembly comprises at least one LED (LED array 20 in Figures 3 and 4).


Regarding claim 12 Hoshino discloses the state evaluator of claim 1, further comprising a second camera disposed in a recess on the housing, the second camera configured with a second field of view (Figure 9 shows CCD cameras 41a and 41b disposed in corresponding recesses on the housing, each of the CCD cameras having corresponding fields of view).

Regarding claim 13 Hoshino discloses the state evaluator of claim 1, the state evaluator further configured to communicate with an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Regarding claim 14 Hoshino discloses the state evaluator of claim 13, wherein the state evaluator communicates wirelessly with the external device (controller 57 operates to transfer the image information signal to a backup server via wireless LAN 25 – [0064]).

Regarding claim 15 Hoshino discloses the state evaluator of claim 1, further comprising at least one indicator disposed on the housing and configured to indicate an internal condition of the state evaluator (monitoring apparatus 37 generates and transmits a notification signal when the battery is at a reduced capacity – [0079-0080]).

Claim 19 corresponds to the method performed by the state evaluator of claim 1. Therefore, claim 19 is being rejected on the same basis as claim 1.

Regarding claim 20 Hoshino discloses the method of claim 19, further comprising the step of communicating the data to an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Manes et al. (US Patent No. 5,814,171) further in view of Grow et al. (US 2007/0268791).

Regarding claim 2 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose wherein the camera is configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view.
In his disclosure Grow teaches the camera is configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view (imaging device providing infrared images – [0031]).
.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Manes et al. (US Patent No. 5,814,171) further in view of Kido (US 20180330489).

Regarding claim 9 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose the light assembly is configured to vary the wavelength of light emitted by the light assembly.
In his disclosure Kido teaches it is known in the art of evaluating the condition of subjects/targets/areas to have a light assembly that is configured to vary the wavelength of light emitted by the light assembly (Figure 5 shows illumination device 3 – [0043]; the illumination device can emit illumination at ultraviolet wavelength – [0077]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a light assembly that varies the wavelength of light emitted by the light assembly into the teachings of Hoshino because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

claim 11 Hoshino discloses the state evaluator of claim 1. However, fails to explicitly disclose wherein the light assembly is configured to simultaneously emit at least two different wavelengths of light.
In his disclosure Kido teaches it is known in the art of evaluating the condition of subjects/targets/areas to have a light assembly that configured to simultaneously emit at least two different wavelengths of light (Figure 5 shows illumination device 3 which irradiates illumination beams of a plurality of wavelengths simultaneously – [0043]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a light assembly that simultaneously emit at least two different wavelengths of light into the teachings of Hoshino because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of White (US Patent No. 6,473,371).

Regarding claim 16 Hoshino discloses a state evaluator for use in a media library, the state evaluator comprising: 
a housing in the form of a media library cartridge (monitoring apparatus 37 having a cartridge casing 45 which has the shape of a magnetic tape cartridge – [0043, 0045], monitoring apparatus 37 in Figures 3 and 9); 
a first camera that is coupled to the housing (CCD camera 41a in Figure 9); and 
a second camera that is spaced apart from the first camera, the second camera being coupled to the housing (Figure 9 shows CCD camera 41b disposed at an opposite side from camera 41a). 
However, Hoshino fails to explicitly disclose an indicator assembly that indicates different conditions associated with the state evaluator, the indicator assembly including an indicator disposed on the housing.
In his disclosure White teaches an indicator assembly that indicates different conditions associated with the state evaluator, the indicator assembly including an indicator disposed on the housing (housing 350 in Figure 6 having a status indicator that indicates whether a fault exists with the cartridge mechanism – col.8, 3-10; note the instance when a fault does not exist and the instance when the fault does exist are being interpreted as the different conditions).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the indicator that indicates different conditions associated with the state evaluator, the indicator disposed on the housing of White into the teachings of Hoshino because such incorporation enhances the experience of the user by alerting the user when needed.

Regarding claim 17 Hoshino discloses the state evaluator of claim 16, wherein the first camera has a first field of view and the second camera has a second field of view that is different from the first field of view (Figure 9 shows CCD cameras 41a and 41b each having its corresponding and different fields of view).

claim 18 Hoshino discloses the state evaluator of claim 16, wherein the state evaluator is configured to communicate with an external device (controller 57 operates to transfer the image information signal to a backup server – [0064]; note controller 57 is part of the monitoring apparatus 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482